     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 877-619-8966
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     CHRISTIAN MOSQUERA,                      ) Case No.
11
     individually and on behalf of all others )
12   similarly situated,                      ) CLASS ACTION
13                                            )
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
14                                            ) OF:
15          vs.                               )
                                              ) 1. NEGLIGENT VIOLATIONS OF
16                                                 THE TELEPHONE CONSUMER
                                              )    PROTECTION ACT [47 U.S.C.
17   COMMAND INTERNATIONAL                    )    §227 ET SEQ.]
     SECURITY, INC., NAFEES                   ) 2. WILLFUL VIOLATIONS OF THE
18                                                 TELEPHONE CONSUMER
     MEMON, and DOES 1 through 10, )               PROTECTION ACT [47 U.S.C.
19   inclusive,                               )    §227 ET SEQ.]
20                                            )
     Defendants.                              ) DEMAND FOR JURY TRIAL
21
           Plaintiff, CHRISTIAN MOSQUERA (“Plaintiff”), on behalf of himself and
22
     all others similarly situated, alleges the following upon information and belief
23
     based upon personal knowledge:
24
                                NATURE OF THE CASE
25
           1.    Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of COMMAND INTERNATIONAL SECURITY, INC. and
28
     NAFEES MEMON (“Defendants”), in negligently, knowingly, and/or willfully

                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 2 of 8 Page ID #:2




 1   contacting Plaintiff via “telephone facsimile machine” in violation of the
 2   Telephone Consumer Protection Act, 47. U.S.C. § 227, et seq. (“TCPA”), thereby
 3   causing Plaintiff and all others similarly situated to incur the costs of receiving
 4   unsolicited advertisement messages via “telephone facsimile machines” and
 5   invading their privacy.
 6                             JURISDICTION & VENUE
 7         2.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
 8   claims arise under a law of the United States, the TCPA.
 9         3.     Venue is proper in the United States District Court for the Central
10   District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendants reside
11   within this District.
12                                       PARTIES
13         4.     Plaintiff, CHRISTIAN MOSQUERA (“Plaintiff”), is a natural person
14   residing in Los Angeles County, California and is a “person” as defined by 47
15   U.S.C. § 153(39).
16         5.     Defendant COMMAND INTERNATIONAL SECURITY, INC.
17   (“CIS”) is a corporation of the State of California, a marketer and provider of
18   security services, and is a “person” as defined by 47 U.S.C. § 153(39).
19         6.     Defendant NAFEES MEMON (“Memon”) is an individual who, on
20   information and belief, is the owner, CEO, Secretary, CFO, and Director of CIS,
21   and is a “person” as defined by 47 U.S.C. § 153(39).
22         7.     The above-named Defendants, and their subsidiaries and agents, are

23   collectively referred to as “Defendants.” The true names and capacities of the

24   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

25
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

26
     names. Each of the Defendants designated herein as a DOE is legally responsible

27
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

28
     Complaint to reflect the true names and capacities of the DOE Defendants when



                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 3 of 8 Page ID #:3




 1   such identities become known.
 2         8.     Plaintiff is informed and believes that at all relevant times, each and
 3   every Defendant was acting as an agent and/or employee of each of the other
 4   Defendants and was acting within the course and scope of said agency and/or
 5   employment with the full knowledge and consent of each of the other Defendants.
 6   Plaintiff is informed and believes that each of the acts and/or omissions complained
 7   of herein was made known to, and ratified by, each of the other Defendants.
 8                             FACTUAL ALLEGATIONS
 9         9.     Beginning on or about July 15, 2018, Defendants contacted Plaintiff
10   on his telephone facsimile number ending in -4024, in an effort to sell or solicit its
11   services.
12         10.    Defendants contacted Plaintiff via facsimile from telephone numbers
13   confirmed to belong to Defendants, including without limitation (818) 827-3391.
14         11.    On or about December 17, 2018, Defendants contacted Plaintiff again
15   on his telephone facsimile number ending in -4024, in an effort to sell or solicit its
16   services.
17         12.    Defendants’ messages constituted “telephone solicitations” as defined
18   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisements” as defined
19   by the TCPA, 47 U.S.C. § 227(a)(5).
20         13.    Defendants used a “telephone facsimile machine” as defined by 47
21   U.S.C. § 227(a)(3) to place their calls to Plaintiff seeking to sell or solicit their
22   business services.

23         14.    Defendants’ calls constituted calls that were not for emergency

24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

25
           15.    Plaintiff is not a customer of Defendant’s services and has never

26
     provided any personal information, including his telephone facsimile number(s), to

27
     Defendant for any purpose whatsoever. Accordingly, Defendant never received

28
     Plaintiff’s “prior express consent” to receive calls using a telephone facsimile



                                  CLASS ACTION COMPLAINT
                                             -3-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 4 of 8 Page ID #:4




 1   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 2         16.    Furthermore, the messages that Defendant sent to Plaintiff lacked the
 3   “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).
 4                                CLASS ALLEGATIONS
 5         17.    Plaintiff brings this action on behalf of himself and all others similarly
 6   situated, as a member of the proposed class (hereafter “The Class”) defined as
 7   follows:
 8
                  All persons within the United States who received any
                  telephone facsimile messages from Defendants to said
 9                persons’ telephone facsimile numbers, made through the
10                use of any telephone facsimile machine, and such
                  persons had not previously consented to receiving such
11                messages, and/or such messages did not contain any opt-
12                out notice, within four years prior to the filing of this
                  Complaint through the date of class certification.
13
14
           18.    Plaintiff represents, and is a member of, The Class, consisting of all
15
     persons within the United States who received any telephone facsimile messages
16   from Defendant to said persons’ telephone facsimile numbers, made through the
17   use of any telephone facsimile machine, and such persons had not previously not
18   provided their telephone facsimile number to Defendants, nor did the telephone
19   facsimile messages contain an opt-out notice, within four years prior to the filing
20   of this Complaint.
21         19.    Defendants, their employees and agents are excluded from The Class.
22   Plaintiff does not know the number of members in The Class, but believes the Class
23   members number in the thousands, if not more. Thus, this matter should be certified
24   as a Class Action to assist in the expeditious litigation of the matter.
25         20.    The Class is so numerous that the individual joinder of all of its
26   members is impractical. While the exact number and identities of The Class
27   members are unknown to Plaintiff at this time and can only be ascertained through
28   appropriate discovery, Plaintiff is informed and believes and thereon alleges that


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 5 of 8 Page ID #:5




 1   The Class includes thousands of members. Plaintiff alleges that The Class members
 2   may be ascertained by the records maintained by Defendant.
 3         21.    Plaintiff and members of The Class were harmed by the acts of
 4   Defendants in at least the following ways: Defendant illegally contacted Plaintiff
 5   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 6   and Class members to incur certain charges or reduced telephone facsimile time for
 7   which Plaintiff and Class members had previously paid, and invading the privacy
 8   of said Plaintiff and Class members.
 9         22.    Common questions of fact and law exist as to all members of The
10   Class which predominate over any questions affecting only individual members of
11   The Class. These common legal and factual questions, which do not vary between
12   Class members, and which may be determined without reference to the individual
13   circumstances of any Class members, include, but are not limited to, the following:
14
           a.     Whether, within the four years prior to the filing of this Complaint,
15
                  Defendants sent telephone facsimile messages (other than for
16                emergency purposes or made with the prior express consent of the
17                called party and with an opt-out notice contained in the messages) to
                  a Class member using any telephone facsimile machine to any
18                telephone facsimile number or service;
19
           b.     Whether Plaintiff and the Class members were damaged thereby, and
20
                  the extent of damages for such violations; and
21
22
           c.     Whether Defendant should be enjoined from engaging in such conduct
                  in the future.
23
24         23.    As a person who received multiple messages from Defendants using
25   a telephone facsimile machine, without Plaintiff’s prior express consent and
26   without an opt-out notice, Plaintiff is asserting claims that are typical of The Class.
27         24.    Plaintiff will fairly and adequately protect the interests of the members
28   of The Class. Plaintiff has retained attorneys experienced in the prosecution of


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 6 of 8 Page ID #:6




 1   class actions.
 2         25.    A class action is superior to other available methods of fair and
 3   efficient adjudication of this controversy, since individual litigation of the claims
 4   of all Class members is impracticable. Even if every Class member could afford
 5   individual litigation, the court system could not. It would be unduly burdensome
 6   to the courts in which individual litigation of numerous issues would proceed.
 7   Individualized litigation would also present the potential for varying, inconsistent,
 8   or contradictory judgments and would magnify the delay and expense to all parties
 9   and to the court system resulting from multiple trials of the same complex factual
10   issues. By contrast, the conduct of this action as a class action presents fewer
11   management difficulties, conserves the resources of the parties and of the court
12   system, and protects the rights of each Class member.
13         26.    The prosecution of separate actions by individual Class members
14   would create a risk of adjudications with respect to them that would, as a practical
15   matter, be dispositive of the interests of the other Class members not parties to such
16   adjudications or that would substantially impair or impede the ability of such non-
17   party Class members to protect their interests.
18         27.    Defendants have acted or refused to act in respects generally
19   applicable to The Class, thereby making appropriate final and injunctive relief with
20   regard to the members of The Class as a whole.
21                             FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act

23                                 47 U.S.C. § 227, et seq.

24         28.    Plaintiff repeats and incorporates by reference into this cause of

25
     action the allegations set forth above at Paragraphs 1-27.

26
           29.    The foregoing acts and omissions of Defendants constitute numerous

27
     and multiple negligent violations of the TCPA, including but not limited to each

28
     and every one of the above cited provisions of 47 U.S.C. § 227, et seq.



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 7 of 8 Page ID #:7




 1          30.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et
 2   seq., Plaintiff and the Class Members are entitled to an award of $500.00 in
 3   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 4   227(b)(3)(B).
 5          31.    Plaintiff and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                           SECOND CAUSE OF ACTION
 8   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9                                 47 U.S.C. § 227, et seq.
10          32.    Plaintiff repeats and incorporates by reference into this cause of
11   action the allegations set forth above at Paragraphs 1-27.
12          33.    The foregoing acts and omissions of Defendants constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227, et
15   seq.
16          34.    As a result of Defendants’ knowing and/or willful violations of 47
17   U.S.C. § 227, et seq., Plaintiff and the Class members are entitled to an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20          35.    Plaintiff and the Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                                PRAYER FOR RELIEF

23   WHEREFORE, Plaintiff requests judgment against Defendants for the following:

24                             FIRST CAUSE OF ACTION

25
            Negligent Violations of the Telephone Consumer Protection Act

26
                                   47 U.S.C. § 227, et seq.

27
                  • As a result of Defendants’ negligent violations of 47 U.S.C.

28
                   §227(b)(1), Plaintiff and the Class members are entitled to and



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-03638-DMG-SK Document 1 Filed 04/20/20 Page 8 of 8 Page ID #:8




 1                request $500 in statutory damages, for each and every violation,
 2                pursuant to 47 U.S.C. § 227(b)(3)(B); and
 3               • Any and all other relief that the Court deems just and proper.
 4                            SECOND CAUSE OF ACTION
 5   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                                  47 U.S.C. § 227, et seq.
 7               • As a result of Defendants’ willful and/or knowing violations of 47
 8                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
 9                and request treble damages, as provided by statute, up to $1,500, for
10                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
11                47 U.S.C. § 227(b)(3)(C); and
12               • Any and all other relief that the Court deems just and proper.
13                                    JURY DEMAND
14         36.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff reserves their right to a jury on all issues so triable.
16
17   Respectfully Submitted this 20th day of April, 2020.
18
19                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
20
                                        By: /s Todd M. Friedman
21                                          Todd M. Friedman
22                                          Law Offices of Todd M. Friedman, P.C.
                                            Attorney for Plaintiff
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -8-
